Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The abstract of the disclosure is objected to because the formulas referred to are missing.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3,5-9 and 11-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “Q” value of claims 1,3,6 and 11-14 are referring to the “Q” of the entire composition or the “Q” of the fluidity modifier. It is noted that all of applicant’s examples exhibit a Q<30 for the blended composition.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-9,11-15 and 17-21  rejected under 35 U.S.C. 103 as obvious over JP07013363.
The reference depicts (B1 of paragraph 60) a copolycarbonate of 70mol% bisphenol A and 30mol% of a second bisphenol. Bisphenol A provides applicant’s Formula 2 units. The second bisphenol meets applicant’s Formula 1 with a=b=0 and R1 being a C11 alkyl. This B1 copolycarbonate is used in the reference’s example 4.
The reference does not report the “Q” value of this copolycarbonate. However, its molecular weight can be 5,000-300,000 (paragraph 51).
This range (especially at the low end) corresponds to applicant’s teachings (paragraph 36 of spec). Given “Q” is affected primarily by molecular weight, the reference’s teachings inherently overlaps and renders obvious applicant’s “Q”. 
The cited example does not blend the copolycarbonate with another resin.
However, the reference (paragraph 54) does teach the inventive copolycarbonate can be blended with another polycarbonate or other resin (paragraph 63). The amount of the inventive polycarbonate should be at least 30% (paragraph 54). This extensively overlaps applicant’s range. 
It would have been obvious to blend the reference’s B1 copolycarbonate (having a low molecular weight and therefore a “Q” >30) with another polycarbonate as this is taught by the reference.

	In regards to applicant’s dependent claims:
	Not only a C11 alkyl can be used at the reference’s R9 position, but any C8-C30 alkyl (see claim 1 of reference). This suggests applicant’s alternative structural units “A”.
 The cited example includes a charge generating pigment (paragraph 65)
	Given the Mw of BPA (ie 228) and the Mw of the cited example’s other monomer (ie 354), the 70/30mol ratio copolycarbonate would have 40.0wt% of the comonomer according to:

                 30(354)
     ----------------------------- = 40.0wt% comonomer in copolycarbonate B1
       30(354) + 70(228)     

	The amount of the copolycarbonate should be at least 30wt% of the blend (paragraph 54). 30 parts copolycarbonate with 70 parts conventional polycarbonate provides 12 parts of the comonomer to the entire blend according to:
            
         0.3(40.0)
   -------------------- = 12 parts comonomer in entire composition
             100

   The 12 parts comonomer with 88 parts BPA is 8 mol% comonomer according to:

          12/354
  ---------------------------- = 8 mol% comonomer in entire composition
  (12/354) + (88/288)


	It can be said that anywhere between a 30/70 and 70/30 weight blend of B1 copolycarbonate with conventional polycarbonate meets applicant’s claim 7.
	A copolycarbonate of applicant’s two bisphenols in the same ratios as applicant would necessarily have the same Tg. 
The reference does not report the “Q” value of this copolycarbonate. However, its molecular weight can be 5,000-300,000 (paragraph 51). This range overlaps applicant’s teachings (paragraph 36 of spec). Given “Q” is affected primarily by molecular weight, the reference’s teachings inherently overlaps and renders obvious applicant’s “Q”. 


Claims 1-3,5-9 and 11-21 are rejected under 35 U.S.C. 103 as obvious over Mark 4446285.
	Mark exemplifies (#23) a blend of 90 parts BPA homopolycarbonate and 10 parts of a copolycarbonate of 50/50 (by wt) bisphenol A and a second bisphenol. The copolycarbonate’s Bisphenol A provides applicant’s Formula 2 units. The second bisphenol meets applicant’s Formula 1 with a=b=0 and R1 being a C11 alkyl. The molar ratio would be:

        50 /354
-------------------------- = 39mol%
50/354 + 50/228


	Clearly, Mark’s suggestion of the copolycarbonate having 1-80 or 1-25wt% of the second comonomer overlaps applicant’s 12-36.5mol% and renders obvious applicant’s claims.
 The cited example does not report its “Q” value. However, its molecular weight can be 10,000-200,000 (col 5 line 21). This range (especially at the low end) corresponds to applicant’s teachings (paragraph 36 of spec). Given “Q” is affected primarily by molecular weight, the reference’s teachings inherently overlaps and renders obvious applicant’s “Q”. 

	In regards to applicant’s dependent claims:
Not only a R1 C11 alkyl can be used, but any C8-C30 alkyl (see abstract). This suggests applicant’s alternative structural units “A”.
	Additives (col 9 line 45-49) may be included.
	The overall amount of the second bisphenol in the entire composition of the cited example would be:
        1/10 x 39% or 3.9%.
	With slightly less than 39mol% in the copolycarbonate, applicant’s “1-20mol%” is still met.

0C. The Tg of a BPA homopolycarbonate is well known to be ~1470C. The weighted average of a 90/10 blend would be expected to be applicant’s range.
	Not only bisphenol A can be used in the copolycarbonate, but any phenol of formula vi (col 6 line 35). This formula suggests the 2,4’ isomer of bisphenol A when the hydroxyls are in the “2” and “4 “ positions on the ring.
The reference does not report the “Q” value of this copolycarbonate. However, its molecular weight can be 5,000-300,000 (col 5 line 21). This range overlaps applicant’s teachings (paragraph 36 of spec). Given “Q” is affected primarily by molecular weight, the reference’s teachings inherently overlaps and renders obvious applicant’s “Q”. 


Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 
	Applicant argues that JP07013363’s does not report “Q” values.
	This is not convincing. Firstly, it is unclear if the claimed “Q” values are for the blend or for the fluidity modifier itself. Given none of applicant’s examples show blends with a “Q”>30, it must be assumed that the “Q” value for the individual copolycarbonate (ie fluidity modifier) is intended.
	Secondly, Applicant does not deny that “Q” is affected primarily by molecular weight. The reference has the same monomers in the same ratio as applicant. The reference suggests molecular weights that overlap that of applicant’s copolycarbonate. 
Simply choosing to define the copolycarbonate’s chain length in terms of “Q” rather than molecular weight is no legitimate reason for a finding of allowable subject matter.
	Applicant criticizes Mark for teaching wide range of comonomer ratios for his copolycarbonate.
	This is not convincing. Simply choosing to claim less than what the prior art suggests is no reason for a finding of allowable subject matter. Secondly, this argument ignores the fact that the cited example employs a copolycarbonate with a comonomer ratio very close to applicant’s upper limit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	2/4/22